Citation Nr: 1703776	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded this matter to the RO for further development in March 2014.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim as reflected in the September 2014 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran meets the schedular percentage requirements for entitlement to TDIU.

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure and follow substantially gainful employment in light of his limited education and work experience.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.1, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter dated in March 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran of what evidence was necessary to substantiate his claim for TDIU.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the his claim.  The claims file contains the Veteran's service treatment records, Social Security disability records, a letter dated in March 2012 from his VA physician, VA treatment records, VA examination reports dated in April 2009 (with addendum in November 2009) and June 2014, and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of the symptoms of his service-connected disabilities and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

The Board remanded the issue of entitlement to a TDIU in March 2014 to obtain any outstanding Social Security disability records and to provide the Veteran with a VA examination and etiological opinion.  Social Security disability records were associated with the claims file in April 2014.  The record contains a June 2014 VA examination report that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for TDIU Claim

The Veteran contends that his service-connected disabilities result in him being unable to obtain and maintain substantially gainful employment.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2016).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the present appeal, the Veteran is service-connected for fracture of the left mandible, evaluated as 40 percent disabling; tinea cruris, tinea pedis, and tinea versicolor, evaluated as 30 percent disabling; and hemorrhoids, evaluated as 20 percent disabling .  His current combined rating for these service-connected disabilities is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  

Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  Specifically, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to his service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.  

The Veteran contends that the pain associated with his service-connected fracture of the left mandible and hemorrhoids, along with pain medication (morphine and oxycodone) he takes to treat such pain, contributes to his unemployability.  He also claims that when he has a flare-up of his service-connected skin disorder that it results in him being unable to use his prosthetic leg and he has to use a wheelchair to get around.  He asserts that these flare-ups occur several times a month resulting in him being unable to obtain and maintain substantially gainful employment.  

The Veteran reported in the application for increased compensation based on unemployability dated in February 2010 that he became too disabled to work in March 1985 and that he last worked full time as tool and die machinist.  His previous jobs were those involving similarly heavy physical labor, i.e., mechanic helper, machinist, and assembler.  He asserted that he left his last job due to disability.  The evidence of record reveals that the Veteran was involved in a motorcycle accident in 1985 that resulted in a left below the knee amputation.  The Veteran indicated that he completed high school and he completed a tool making program at a community college in May 1981.  The Veteran also noted that he attempted to obtain additional training since he became too disabled to work as an electronic technician around 1991, but he could not complete the training.  

The Veteran was provided with VA examinations in April 2009 that evaluated the Veteran's service-connected disabilities.  The examinations revealed that the Veteran experienced daily severe pain of the right and left temporomandibular joints.  Physical examination revealed limited range of motion of the mandible.  The Veteran denied experiencing difficulty talking.  The examiner noted that the Veteran's service-connected jaw disability had a mild effect regarding exercise and sports and a moderate effect on feeding.  Regarding the Veteran's hemorrhoids, the April 2009 VA examination revealed that the Veteran experienced moderate fecal leakage and frequent involuntary bowel movements.  The Veteran reported difficulty passing stools.  The examiner noted that the Veteran's hemorrhoids had a moderate effect on chores, shopping, recreation, and feeding and a severe effect on traveling, bathing, dressing, toileting, and grooming.  The examiner determined that the functional impairment due to hemorrhoids was moderate due to bleeding and pain.  Regarding the Veteran's skin disability, the Veteran reported he experiences a rash all over his body including his toes that makes ambulation very difficult.  The examiner revealed that the rash was off and on in different body areas, would become worse with sweating, and was common in skin folds, his right foot, and around his stump area.  The skin rash was treated with constant topical corticosteroid.  The percent of the total body area affected was between 20 and 40 percent.  The examiner determined that the functional impairment due to the rash was minimal and it would not interfere with sedentary employment.

The Veteran underwent another VA examination in June 2014.  The examiner determined the Veteran's individual unemployability was not caused by or a result of his service-connected conditions.  He explained that the Veteran reported that he had not worked since he lost his left lower leg (amputation) secondary to trauma from a nonservice-connected, non work related motorcycle accident in 1985.  The Veteran reported that he could not get hired because of his medications related to his chronic pain and health conditions.  The examiner observed that the Veteran presented in a motorized vehicle, carrying a cane.  The Veteran informed the examiner that he was in significant pain and was short of breath, but otherwise, he was not in significant distress relative to his usual state.  The examiner explained that the Veteran had multiple significant co-morbid physical health conditions (obesity, major depressive disorder, chronic obstructive pulmonary disease, uncontrolled diabetes, left below the knee amputation, chronic pain of the back, sciatic and phantom limb, and multisite osteoarthritis) that are not in any way related to his service-connected conditions and prevent him from working.  The examiner observed that the Veteran was very well spoken, had adequate mentation and reasoning skills, communicated very effectively, and operated his motorized wheelchair independently.  The examiner explained that the Veteran could not return to any type of physical employment and his sedentary employment was limited due to his various health-related conditions, but he could maintain sedentary employment.  The examiner emphasized that the Veteran's service-connected conditions were not the cause of his physical limitations.  His post-service injuries and morbid obesity were the primary factors in his work limitations. 

A letter from the Veteran's VA physician dated in March 2012 reveals that the Veteran has a left leg below the knee amputation and wears a prosthesis, which occasionally causes a flare-up of inflammatory dermatitis at the stump.  The physician explained that when this occurs he is unable to wear the prosthesis and unable to work.  The Board observes that this medical opinion indicates that the Veteran's nonservice-connected disability of below knee left leg amputation combined with flare-ups of the Veteran's service-connected skin disability result in the Veteran being unable to work during the flare-ups.  The physician did not address the functional impact of the Veteran's service-connected disabilities, without consideration of the Veteran's nonservice-connected disabilities, on the Veteran's ability to obtain and maintain physical and sedentary employment.  Thus, this opinion is of low probative value as to whether the Veteran's service-connected disabilities alone affect the Veteran's ability to obtain or maintain substantially gainful employment.

In light of the evidence discussed above, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure and follow gainful employment.  The Veteran's left mandible disability, skin disability, and hemorrhoids, including fecal leakage, combined to have a significant effect on his ability to work.  When considered along with his limited employment and educational history reflecting that the type of jobs for which he would be qualified would involve significant physical labor, it appears to the Board that it these disabilities alone would render him unemployable.  Although as noted above it is difficult to separate out the effects of the service connected and nonservice connected disabilities, the benefit of the doubt rule requires that in these circumstances the effects be attributed to the service connected disabilities.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).  Moreover, regardless of the different medical opinions, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  For these reasons, the evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


